Citation Nr: 1547549	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE
 
What initial evaluation is warranted for residuals of a right hamstring tear from July 1, 2008?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1982 to June 2008.
 
This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a videoconference hearing before the undersigned in July 2012.  A transcript of the hearing is associated with the Veteran's file.   The case was remanded to the RO in October 2012.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  
 
The issue of entitlement to service connection for radiculopathy of the upper and lower extremities, to include secondary to service-connected disabilities was previously referred to the Agency of Original Jurisdiction (AOJ) for adjudication.  While no action has been taken by the RO in light of the Board's referral the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

 
FINDING OF FACT
 
The evidence is at least in equipoise as to whether the Veteran's residuals of a right hamstring tear resulted in severe muscle disability from July 1, 2008.
 
 

CONCLUSION OF LAW
 
The criteria for an initial compensable rating of 40 percent for residuals of a right hamstring tear have been met since July 1, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5313 (2015).

 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  
 
This case was remanded by the Board in October 2012 to obtain additional medical records and to secure a VA examination to evaluate the Veteran's right hamstring.  The records identified in the remand have been obtained, and a VA examination was conducted in July 2013.  The examination includes a review of the Veteran's pertinent medical history and it provides a discussion of symptomatology relevant to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  
 
There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  
 
Analysis
 
In April 2014, the RO assigned the Veteran's residuals of a right hamstring tear at 40 percent disabling effective July 20, 2009.  Such a rating is consistent with a finding of a severe muscle disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5313.  In support of the 40 percent evaluation, the RO cited a July 20, 2009 VA treatment report diagnosing the Veteran with a right biceps femoris tear with chronic pain and debility.  On examination, a "deformity" in the right biceps femoris was noted, along with significant weakness and discomfort of the muscle on flexion.  The RO cited July 20, 2009 as the earliest date that objective evidence existed warranting a compensable evaluation.  
 
After a thorough review of the record, however, the Board finds the evidence is at least in equipoise as to whether the Veteran's residuals of a right hamstring tear warranted a compensable evaluation from July 1, 2008.  At his hearing, the Veteran's representative described a "large indention in the back of [the Veteran's] leg...the size of a softball or eve[n] larger."  See Hearing Transcript P. 3.  In July 2013, a VA examiner found a "palpable module on the posterior thigh" along with muscle hardening and atrophy.  As noted above, a July 2009 VA physician diagnosed the Veteran with a biceps femoris tear, and while he did not specifically address atrophy, he noted the presence of a "deformity" in the area from "a remote" tear.  Finally, while on active duty in May 2007, and almost a year after the initial injury, the Veteran was diagnosed with a chronic hamstring tear, and on examination, a "palpable hamstring defect" was noted.  
 
The May 2007 findings are very similar to those noted in July 2009 (both diagnose a hamstring tear, and both note the presence of a hamstring "defect" or "deformity," respectively).  The May 2007 findings are also consistent with the July 2013 VA examination which found a palpable nodule on the posterior thigh, as well as the Veteran's subjective description of his condition (large indention in the back of the leg).  This evidence raises reasonable doubt in the Board's view as to whether the Veteran's hamstring disability was as severe in May 2007 as it was in July 2009.  It must be noted that the July 2009 examiner specifically found that the deformity was remote, which by definition means that it did not occur in July 2009.  By law reasonable doubt in the evidence is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  Thus, the Veteran's residuals of a right hamstring tear, currently evaluated at 40 percent disabling effective July 20, 2009, should be evaluated at 40 percent disabling from July 1, 2008, i.e., the effective date for the grant of service connection. '

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-scheduler basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Board finds that the rating criteria adequately contemplate the symptomatology associated with the right hamstring tear residuals.  The Veteran's disability is manifested by pain and loss of function of the hip and posterior thigh.  These symptoms are contemplated by Diagnostic Code 5313, which sets out varying levels of muscle disability.  The broad rating criteria encompass the Veteran's symptoms and treatment.  As a result, referral for consideration of extrascheduler rating for the Veteran's skin disorders is not warranted.  See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence in this case does not raise a claim of entitlement to a total disability evaluation based upon individual unemployability.  See Rice v. Shinseki,  22 Vet. App. 447, 454 (2009).  The record does not suggest, nor does the Veteran contend, that his service-connected residuals of a right hamstring tear preclude him from obtaining or maintaining substantially gainful employment.  The evidence of record indicates he is employed in the computer networking field.  See April 2014 VA treatment report.  Therefore, referral or remand for consideration of a total disability evaluation based on individual unemployability is not warranted in this case.
 
 


ORDER
 
An evaluation of 40 percent disabling for residuals of a right hamstring tear is granted from July 1, 2008 subject to the laws and regulations governing the award of monetary benefits.  
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


